DETAILED ACTION
The action is in response to communications filed on 8/3/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Chana Lieba Stein (reg no 74454) on March 4 2021. 
The application has been amended as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2020 has been entered.


In the claims
1 (Currently Amended).	A system for maintaining an 
		a processor;
		a plurality of local systems, each of the local systems comprises one or more metadata elements, each of the local systems is configured to transmit the one or more metadata elements to a plurality of local repositories;
		the plurality of local repositories, each of the plurality of local repositories is configured to:
			receive the one or more metadata elements from one or more local systems included in the plurality of local systems; and
			transmit the one or more metadata elements to an updatable JavaScript Object Notation (“JSON”) Application Programming Interface (“API”);
		the [[a]] processor, the updatable JSON API being configured to:
			receive the one or more metadata elements from the plurality of local repositories, the one or more metadata elements being a plurality of metadata elements;
			transmit the received plurality of metadata elements to the enterprise data registry:
		
wherein the updatable JSON API is operable to:
			maintain the relationships between metadata elements included in the plurality of metadata elements; and
			maintain data integrity of the plurality of metadata elements;
			when at least one metadata element, included in the plurality of metadata elements, is determined by the updatable JSON API to be incomplete and the incompleteness of at least one metadata element is fatal to the metadata element viability within the enterprise registry, the updatable JSON API is configured to:
			halt the transmission of a subset of the plurality of metadata elements, the subset that includes the incomplete metadata element, to the enterprise data registry; and

				a description of the incompleteness;
				a uniform resource locator (“URL”), said URL, when selected, directs the selector to a webpage that displays a copy of the transmitted metadata elements formatted to the updatable JSON API, said copy highlighting specific values and specific rows that require correction; and
				instructions for correction of the incomplete metadata elements.

2 (Currently Amended).	The system a number of attributes included in a transmission of a subset of metadata elements to the enterprise data registry.

3 (Cancelled).

4 (Cancelled).

5 (Currently Amended).	The system 

6 (Currently Amended).	The system 1, [[3,]] wherein the enterprise data registry includes only normalized metadata elements, said normalized data including only non-duplicate data elements. 

7 (Currently Amended).	The system 1, [[3,]] wherein, while the subset of metadata elements comprising an incomplete metadata element is halted from being transmitted to the enterprise data registry, a deep copy of the transmission is stored in a record registry, said record registry configured to maintain records of each transmission attempt to the enterprise data registry.

system second subset of complete metadata elements are transmitted to second subset of complete metadata elements that have been transmitted to second subset of complete metadata elements that have been transmitted to 

9-11 (Cancelled).	

12 (Currently Amended).	A method for maintaining an 
		transmitting a plurality of metadata elements from a plurality of local systems to a plurality of local repositories;
		receiving the plurality of metadata elements, at the plurality of local repositories;
		transmitting the plurality of metadata elements from the plurality of local repositories to the [[an]] enterprise data registry;
		intercepting the plurality of metadata elements at an updatable JavaScript Object Notation (“JSON”) Application Programming Interface (“API”), the updatable JSON API being configured to:
			maintain the relationships between metadata elements included in the plurality of metadata elements; and
			maintain data integrity of the plurality of metadata elements;
wherein, when at least one metadata element, included in the plurality of metadata elements, is determined by the updatable JSON API to be incomplete and the incompleteness of at least one metadata element is fatal to the metadata element viability within the enterprise data registry, the updatable JSON API is configured to:
				halt the transmission of a subset of the plurality of metadata elements, the subset that includes the incomplete metadata element, to the enterprise data registry; and
				transmit an alert, regarding the subset of metadata elements and incomplete metadata element, to the local repository from which the incomplete metadata element was received, the alert comprises an email notification, the email notification comprising:
					a description of the incompleteness;
					a uniform resource locator (“URL”), said URL, when selected, directs the selector to a webpage that displays a copy of the transmitted metadata elements formatted to 
					instructions for correction of the incomplete metadata elements;
		transmitting the plurality of metadata elements from the JSON API to the enterprise data registry.

13 (Currently Amended).	The method of claim 12, wherein the metadata elements are transmitted through a quality check center prior to entry into the enterprise data registry, said quality check center configured to check the quality of each subset of metadata elements transmitted to the enterprise data registry, said quality check center comprising a plurality of quality checks, wherein each quality check included in the plurality of quality checks, includes a switch capability, said switch capability enabling each quality check to be turned on or off depending on [[the]] a number of attributes included in each transmission of a subset of metadata elements to the enterprise data registry.

14 (Cancelled).

15 (Cancelled).

16 (Previously Presented).  The method of claim 13, wherein the email notification is transmitted to an email notification group associated with a line of business, said line of business associated with the local repository from which the subset of metadata elements including the incomplete metadata element was received.

17 (Currently Amended).	The method of claim 12, [[14,]] wherein the enterprise data registry includes only normalized metadata elements, said normalized data including only non-duplicate data elements.

18 (Currently Amended).	The method of claim 12, [[14,]] wherein, while the subset of metadata elements comprising an incomplete metadata elements is halted from being transmitted to the enterprise data registry, a deep copy of the transmission is stored in a record registry, said record registry configured to maintain records of each transmission attempt to the enterprise data registry.

19 (Currently Amended).	The method of claim 18, wherein when a second subset of complete metadata elements are transmitted to second subset of complete metadata elements that have been transmitted to second subset of complete metadata elements that have been transmitted to 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Benjamin et al. US2014/0379665 discloses a system that upon absence of data prompt user for correction and lock system. Neuhauser et al. US2015/0039320 teaches metadata is stored on repository as part of registry and is provided using an API in JSON format. Chen et al. US2009/0300709 teaches determining error and reporting error using email with URL including information associated with error such as missing attribute or improper attribute values and correction of problems and errors with error correction rules.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of a JSON API can determine that there is a problem with the metadata and stop transmission and send an email with a URL and instructions to fix the metadata. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153